SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

636
TP 10-02132
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF PIERRE WILLIAMS, PETITIONER,

                     V                                             ORDER

B.F. MCAULIFFE, DEPARTMENT SUPERINTENDENT, CAPE
VINCENT CORRECTIONAL FACILITY, ALBERT PRACK,
ACTING DIRECTOR, INMATE DISCIPLINARY PROGRAM,
CAPE VINCENT CORRECTIONAL FACILITY, PATRICIA
LECONEY, SUPERINTENDENT, CAPE VINCENT
CORRECTIONAL FACILITY, AND BRIAN FISCHER,
COMMISSIONER, NEW YORK STATE DEPARTMENT OF
CORRECTIONAL SERVICES, RESPONDENTS.


ROBERT SCHUSTER, MOUNT KISCO (JOHN R. LEWIS OF COUNSEL), FOR
PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [Hugh A.
Gilbert, J.], entered October 20, 2010) to review a determination of
respondents. The determination found after a Tier III hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   June 10, 2011                          Patricia L. Morgan
                                                  Clerk of the Court